DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-6, 8, 12-13, 16-19, 21 and 23 in the reply filed on 04/22/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 24-25, 30-31 and 34 directed to inventions non-elected without traverse.  Accordingly, claim24-25, 30-31 and 34 are being canceled.

Status of Claims
Elected claims 1, 3-6, 8, 12-13, 16-19, 21 and 23, filed on 06/11/2021, are under consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows: 
Claims 24-25, 30-31 and 34: 	please cancel these claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to prepare a catalyst comprising a support, nanoparticles, and an overcoat applied by Atomic Layer Deposition (ALD) wherein i) the support is calcined at 500-1200 °C to provide a calcined support having surface area of 50-350 m2/g, ii) the calcined support is impregnated by solution impregnation with nanoparticle precursor, iii) calcining the impregnated calcined support to form the nanoparticles at 150-600 °C, iii) the one or more layers of overcoat are formed by applying as ALD precursor and water at 150-300 °C, and iv) the catalyst intermediate (from iii) is annealed in air at about 600 °C for 30 minutes to 2 hours.
US 2014/0256966 discloses making a catalyst by supporting nanoparticles on a support, such as alumina, and using ALD to overcoat the nanoparticles supported on the catalyst support wherein the support can have a surface are of 16-51 [0051] and Table 1. This reference is silent about at least the calcination of the impregnated support before the ALD overcoating (steps ii-iii listed above). 
Also, US 9,649,627, US 2017/0333878, US 2021/0408555, US 2021/0387166, US 2021/0252486, US 2021/0060538, US 2020/0298221, US 2020/0276569, US 2020/0168300, US 2020/0061598, US 2019/0345090, US 2019/0249301, US 2018/0147572, US 2017/0333878, US 2016/0136632, US 2016/0074833, US 2021/0252486, and US 2018/0185688 disclose and/or suggest the use of overcoating on catalysts comprising nanoparticles on a support. However, no single reference or combination of references was located to teach or suggest the steps i)-iv) recited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772